DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (US Patent Application Pub. No.: US 2013/0038151 A1).
For claim 1, Ohashi et al. disclose the claimed invention comprising: a housing (reference numerals 10, 22, 24, see figure 1); a stator (reference numeral 2) having a stator core (reference numeral 7) and provided in the housing (see figure 1); a rotor (reference numeral 3) having a rotor core (reference numeral 14) and mounted inside the stator (reference numeral 2) with an air gap therebetween to be rotatable with 
For claim 4, Ohashi et al. disclose each of the plurality of cooling fluid grooves (reference numeral 35c) including an inclined groove portion (see figure 12, part (b)) inclined at a predetermined angle with respect to a lengthwise direction of the rotor core (see figure 12, part (b)).  
For claim 5, Ohashi et al. disclose the grooves (reference numeral 35c) to be narrow (see figure 12), i.e. each of the plurality of cooling fluid grooves having a narrow width and extending in a lengthwise direction of the rotor core to be longer than the width.  
For claim 6, Ohashi et al. disclose each of the plurality of cooling fluid grooves (reference numeral 35c) having a cross section formed in any one of a semi-circular, square, or triangular shape (see figure 13).  
For claim 7, Ohashi et al. disclose the rotor core (reference numeral 70) having a cylindrical shape (see figure 12), and wherein the plurality of cooling fluid grooves (reference numeral 35c) is spaced apart from each other in a circumferential direction of the rotor core (see figure 12).  
For claim 12, Ohashi et al. disclose each of the plurality of cooling fluid grooves (reference numeral 35c) being inclined from one end toward another end of the rotor core (see figure 12, part (b)).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. as applied to claims 1 and 17 above, and further in view of Kirkley, Jr. et al. (US Patent Application Pub. No.: US 2011/0309697 A1).
For claim 2, Ohashi et al. disclose the claimed invention except for the cooling fluid being a non-conductive fluid.  Kirkley, Jr. et al. disclose the fluid being air (see paragraph [0102]), i.e. a non-conductive fluid, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluid be non-conductive as disclosed by Kirkley, Jr. et al. for the cooling fluid of 
For claim 3, Ohashi et al. disclose the claimed invention except for the cooling fluid being oil or air.  Kirkley, Jr. et al. disclose the fluid being oil or air (see paragraph [0102]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have oil or air as disclosed by Kirkley, Jr. et al. for the cooling fluid of Ohashi et al. for predictably providing desirable configuration for facilitating the proper functioning of heat transfer for the device.  
For claim 19, Ohashi et al. disclose the claimed invention except for a housing cover coupled to both ends of the housing, respectively; a cover oil flow path having one end thereof communicating with the oil flow path and provided in the housing cover; and a bearing cooling passage provided at another end of the cover oil flow path to cool down the bearing.  Kirkley, Jr. et al. disclose a housing cover (reference numerals 122, 124) coupled to both ends of the housing (see figure 3), respectively; a cover oil flow path (reference numerals 130, 132) having one end thereof communicating with the oil flow path and provided in the housing cover (reference numerals 122, 124, see figure 3); and a bearing cooling passage (reference numerals 152, 154) provided at another end of the cover oil flow path to cool down the bearing (reference numerals 148, 150, see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the housing cover, cover oil flow path, and a bearing cooling passage as disclosed by Kirkley, Jr. et al. for the housing of Ohashi et al. for predictably providing desirable configuration for facilitating the proper functioning of heat transfer for the device.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. as applied to claim 1 above, and further in view of Okuda (Japanese Patent Document No.: JP 2003235209 A).
For claim 8, Ohashi et al. disclose the claimed invention except for each of the plurality of cooling fluid grooves comprising: a first cooling fluid groove portion formed at one side of the rotor core in a lengthwise direction and extending in the lengthwise direction; a second cooling fluid groove portion formed at another side of the rotor core in the lengthwise direction and extending in parallel with the first cooling fluid groove portion; and an intermediate inclined groove portion extending between the first cooling fluid groove portion and the second cooling fluid groove portion in an inclined manner, so as to provide communication between the first cooling fluid groove portion and the second cooling fluid groove portion.  Having some portions of the groove extend in a lengthwise direction and other portions extend in an inclined manner is known in the art as exhibited by Okuda (see figure 3, reference numerals 13a, 13a2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form grooves in a lengthwise direction and in an inclined manner as disclosed by Okuda for the cooling fluid grooves of Ohashi et al. for predictably providing desirable configuration for facilitating the proper functioning of heat transfer for the device.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. as applied to claim 1 above, and further in view of Brauer et al. (US Patent Application Pub. No.: US 2017/0012500 A1).
For claim 9, Ohashi et al. disclose the claimed invention except for each of the plurality of cooling fluid grooves being inclined toward a central portion from opposite ends of the rotor core along a lengthwise direction, and being provided with a first cooling fluid inclined groove portion and a second cooling fluid inclined groove portion connected to each other at the central portion in a communicating manner.  Brauer et al. disclose grooves being inclined from opposite ends of the rotor core toward a central portion (see figure 2, reference numeral 54), and when applied to the grooves of Ohashi et al. this would disclose the first cooling fluid inclined groove portion and a second cooling fluid inclined groove portion connected to each other at the central portion in a communicating manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grooves inclined toward a central portion as disclosed by Brauer et al. for the cooling fluid grooves of Ohashi et al. for predictably providing desirable configuration for facilitating the proper functioning of heat transfer for the device.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. in view of Brauer et al. as applied to claim 9 above, and further in view of Okuda (Japanese Patent Document No.: JP 2003235209 A).
For claim 10, Ohashi et al. in view of Brauer et al. disclose the claimed invention except for the first cooling fluid inclined groove portion and the second cooling fluid 
For claim 11, Ohashi et al. in view of Brauer et al. disclose the claimed invention except for the first cooling fluid inclined groove portion and the second cooling fluid inclined groove portion being inclined downward toward the opposite ends of the rotor core from the central portion, respectively.  Having a groove portion inclined in a particular direction from the central portion is a known skill as exhibited by Okuda which discloses the groove inclined in two different directions (see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the groove inclined in a particular direction as disclosed by Okuda for the first cooling fluid inclined groove portion and the second cooling fluid inclined groove portion of Ohashi et al. in view of Brauer et al. for predictably providing desirable configuration for facilitating the proper functioning of heat transfer for the device.  

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. as applied to claim 1 above, and further in view of Labastie (US Patent No.: 2894155 A).
For claim 13, Ohashi et al. disclose the rotating shaft comprising: a hollow portion (reference numeral 26) formed therein (see figure 1); a plurality of rotating shaft injection holes (reference numeral 29) communicating with the hollow portion and formed through the rotating shaft in a thickness direction (see figure 1), so that the cooling fluid is sprayed into the rotor core (figure 1).  Ohashi et al. however do not specifically disclose a cooling fluid supply pipe installed to be accommodated in the hollow portion, so as to supply the cooling fluid into the hollow portion.  Labastie discloses a cooling fluid supply pipe (reference numeral 48) installed to be accommodated in the hollow portion (in shaft 12, see the Figure), so as to supply the cooling fluid into the hollow portion (see the Figure), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling fluid supply pipe as disclosed by Labastie for the hollow portion of Ohashi et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 14, Ohashi et al. in view of Labastie disclose the claimed invention except for the cooling fluid supply pipe axially extending from one end to another end of the rotating shaft, and wherein one end of the cooling fluid supply pipe is fixed to the housing.  Labastie further discloses the cooling fluid supply pipe (reference numeral 48) axially extending from one end to another end of the rotating shaft (reference numeral 12, see the Figure), and wherein one end of the cooling fluid supply pipe (reference 
For claim 15, Ohashi et al. in view of Labastie disclose the claimed invention except for the rotating shaft being provided with a return passage formed between an outer circumferential surface of the cooling fluid supply pipe and an inner circumferential surface of the rotating shaft, and designed to return the cooling fluid flowing from one inner end to another inner end of the cooling fluid supply pipe to the plurality of rotating shaft injection holes along the outer circumferential surface of the cooling fluid supply pipe.  Labastie further discloses the rotating shaft (reference numeral 12) being provided with a return passage formed between an outer circumferential surface of the cooling fluid supply pipe (reference numeral 48) and an inner circumferential surface of the rotating shaft (reference numeral 12, see the Figure), and designed to return the cooling fluid flowing from one inner end to another inner end of the cooling fluid supply pipe (reference numeral 48) to the plurality of rotating shaft injection holes (reference numerals 52a, 52b) along the outer circumferential surface of the cooling fluid supply pipe (see the Figure), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the return passage between the outer circumferential surface of the cooling fluid supply pipe and an inner circumferential surface of the rotating shaft as disclosed by Labastie for the shaft and 
For claim 16, Ohashi et al. in view of Labastie disclose the claimed invention except for the cooling fluid supply pipe being provided with a guide portion radially protruding from the outer circumferential surface thereof toward the plurality of rotating shaft injection holes, so as to guide the cooling fluid returned along the return passage to the plurality of rotating shaft injection holes.  Labastie further discloses the cooling fluid supply pipe (reference numeral 48) being provided with a guide portion (reference numerals 51a, 51b) radially protruding from the outer circumferential surface thereof toward the plurality of rotating shaft injection holes (see the Figure), so as to guide the cooling fluid returned along the return passage to the plurality of rotating shaft injection holes (see the Figure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the guide portion as disclosed by Labastie for the cooling fluid supply pipe of Ohashi et al. in view of Labastie for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. as applied to claim 17 above, and further in view of Uchiyama et al. (US Patent Application Pub. No.: US 2011/0221286 A1).
For claim 18, Ohashi et al. disclose the claimed invention except for the stator further comprising: a coil wound around the stator core; an oil flow groove communicating with the oil flow path and formed on a circumferential surface of the .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. in view of Labastie as applied to claim 13 above, and further in view of Kirkley, Jr. et al. (US Patent Application Pub. No.: US 2011/0309697 A1).
For claim 20, Ohashi et al. in view of Labastie disclose the claimed invention except for a rotor oil flow path having one end thereof communicating with the plurality of rotating shaft injection holes and configured such that oil flows into the rotor core; and a rotor oil injection hole formed at another end of the rotor oil flow path, so that the oil is sprayed into an inner space of the housing.  Kirkley, Jr. et al. disclose a rotor oil flow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEX W MOK/Primary Examiner, Art Unit 2834